 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARY J. CRAGO,                                    No. 2:19-cv-02509 MCE AC (PS)
11                       Plaintiff,
12           v.                                         ORDER
13    INTERNAL AFFAIRS, SACRAMENTO
      SHERIFF,
14
                         Defendant.
15

16

17          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

18   undersigned by E.D. Cal. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

19   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

20   § 1915(a)(1). The motion to proceed IFP will therefore be granted.

21                                             I. SCREENING

22          The federal IFP statute requires federal courts to dismiss a case if the action is legally

23   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

25   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

26   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

27   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-

28   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
                                                        1
 1           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 2   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 3   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 4   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 5   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 6   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 7   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
 8   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
11   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
12   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
13   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
14   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
15   denied, 564 U.S. 1037 (2011).
16           The court applies the same rules of construction in determining whether the complaint
17   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
18   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
19   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
20   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
21   (1972). However, the court need not accept as true conclusory allegations, unreasonable
22   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
23   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
24   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
25   556 U.S. 662, 678 (2009).
26           To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
27   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
28   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
                                                          2
 1   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
 2   678. A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
 3   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
 4   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in
 5   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 6           A. The Complaint
 7           Plaintiff brings suit against the Sacramento Sheriff’s department of Internal Affairs. ECF
 8   No. 1 at 1. Plaintiff checks the box on the form complaint indicating that the basis for federal
 9   jurisdiction is federal question. Id. at 2. When asked to list the specific federal laws at issue,
10   plaintiff writes “failure to respond to citizens complaint, illegal search and seizure, no probable
11   cause.” Id. The body of plaintiff’s complaint, however, addresses only an alleged failure to
12   respond and not any illegal search and seizure without probable cause. Id. at 8-10. Plaintiff
13   alleges that she filed a complaint with internal affairs on December 8, 2019, and that she has not
14   received a call back, and there has been no investigation. Id. at 9. Plaintiff filed this complaint
15   on December 16, 2019. Id.
16           B. Analysis
17           The court must reject plaintiff’s complaint because it does not comply with Fed. R. Civ. P.
18   8 and it fails to state a basis for jurisdiction. The complaint does not contain a “short and plain”
19   statement setting forth the basis for federal jurisdiction, plaintiff’s entitlement to relief, or the
20   relief that is sought, even though those things are required by Fed. R. Civ. P. 8(a)(1)-(3). First,
21   even though plaintiff alleges federal question jurisdiction and states she is alleging a claim that
22   her constitutional rights were violated, she does not allege any facts related to that claim. The
23   factual allegations of the complaint relate only to the alleged failure of the Sheriff’s internal
24   affairs department’s failure to respond to plaintiff’s complaint. Such a claim does not support
25   federal question jurisdiction because it is unrelated to the violation of any federal law or
26   constitutional right.
27           Second, the exact nature of what happened to plaintiff is unclear from the complaint. The
28   complaint contains few facts, and states only that the Sherriff’s department failed to respond
                                                          3
 1   within the single week between plaintiff’s filing an internal affairs complaint and her filing this
 2   case in federal court. The court cannot tell from examining the complaint and the minimal facts
 3   alleged what constitutional violation (if any) was inflicted on the plaintiff, by whom and when, or
 4   how any alleged harm amounts to a claim that would give rise to federal jurisdiction in this case.
 5          Accordingly, the complaint does not establish this court’s jurisdiction and does not
 6   comply with the Federal Rules of Civil Procedure. Rather than recommending dismissal of the
 7   action, the undersigned will provide plaintiff an opportunity to amend her complaint to allege a
 8   proper basis for jurisdiction and facts supporting a cognizable federal cause of action.
 9                                  II. AMENDING THE COMPLAINT
10          If plaintiff chooses to amend the complaint, the amended complaint must allege facts
11   establishing the existence of federal jurisdiction. In addition, it must contain a short and plain
12   statement of plaintiff’s claims. The allegations of the complaint must be set forth in sequentially
13   numbered paragraphs, with each paragraph number being one greater than the one before, each
14   paragraph having its own number, and no paragraph number being repeated anywhere in the
15   complaint. Each paragraph should be limited “to a single set of circumstances” where
16   possible. Rule 10(b). As noted above, forms are available to help plaintiffs organize their
17   complaint in the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor
18   (Rm. 4-200), Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
19          The amended complaint must not force the court and the defendants to guess at what is
20   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
21   (affirming dismissal of a complaint where the district court was “literally guessing as to what
22   facts support the legal claims being asserted against certain defendants”). The amended
23   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
24   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
25   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
26   what.” Id. at 1179.
27          Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
28   amended complaint complete. An amended complaint must be complete in itself without
                                                        4
 1   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
 2   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
 3   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
 4   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
 5   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
 6   original complaint, each claim and the involvement of each defendant must be sufficiently
 7   alleged.
 8                               III. PRO SE PLAINTIFF’S SUMMARY
 9          It is not clear that this case can proceed in federal court. The court cannot tell from your
10   complaint what legal harm was done to you that would give this court jurisdiction over your case.
11   Because the complaint as written does not allege a federal cause of action, it will not be served on
12   defendant. Your lawsuit cannot proceed unless you fix the problems with your complaint.
13          You are being given 30 days to submit an amended complaint that provides a proper basis
14   for federal jurisdiction. If you submit an amended complaint, it needs to explain in simple terms
15   what laws or legal rights of yours were violated, by whom and how, and how those violations
16   impacted you. Without this information, the court cannot tell what legal claims you are trying to
17   bring against the defendants. If you do not submit an amended complaint by the deadline, the
18   undersigned will recommend that the case be dismissed.
19                                          IV. CONCLUSION
20          Accordingly, IT IS HEREBY ORDERED that:
21      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
22      2. Plaintiff shall have 30 days from the date of this order to file an amended complaint that
23          names defendants who are amenable to suit, and which complies with the instructions
24          given above. If plaintiff fails to timely comply with this order, the undersigned may
25          recommend that this action be dismissed.
26   DATED: December 30, 2019
27

28
                                                       5
